DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ze Nan et al (CN205795751) (“Ze Nan”). 
Regarding claim 1, Ze Nan discloses a surgical instrument comprising: 
a clamping arm (tweezers at the distal end, see Fig. 1); and
an electric drive clamping unit (5, 9, 11, 10) including a moving component (connecting rope 9), a static component (5 outer tube), and a driving component (electromagnet 11, iron block 10), 
wherein the driving component includes a magnetizing body (electromagnet 11) and a magnetized body (iron block 10), one of the magnetizing body and the magnetized body being connected with the moving component (rope 9 fixed to block 10, see Fig. 2), and the other being connected with the static component (magnet 11 connected to outer tube 5 via other components of the device, see Fig. 2),
wherein the moving component is connected with the clamping arm (connection rope 9 operates the tweezers and is connected to the tweezers by the core 2, see “Detailed description of the invention” line 5 of NPL google patent translation),
and wherein the electric drive clamping unit is configured to generate, in response to receiving an electric current, a magnetic force to drive the clamping arm, wherein a magnitude of the magnetic force is controlled based on controlling an amount of the received electric current (electric drive clamping unit 5, 9, 11, 10 receives an electric currents and generates a magnetic force to drive the arms of the tweezers, 
Regarding claim 2, Ze Nan discloses the surgical instrument according to claim 1, wherein the driving component is configured to control the moving component to move towards a near end or a far end with respect to the static component (see “Detailed description of the invention” lines 4-5 of NPL google patent translation, see Fig. 2).
Regarding claim 3, Ze Nan discloses the surgical instrument according to claim 1, wherein the magnetizing body is connected with the static component (magnet 11 is connected to outer tube 5 via other components of the device, see Fig. 2), and the magnetized body is connected with the moving component (rope 9 fixed to block 10, see Fig. 2).
Regarding claim 4, Ze Nan discloses the surgical instrument according to claim 1, wherein the magnetizing body is connected with the moving component (magnet 11 is connected to rope 9 via other components of the device, see Fig. 2), and the magnetized body is connected with the static component (block 10 is connected to outer tube 5 via other components of the device, see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ze Nan et al (CN205795751) (“Ze Nan”) in view of Tingchao et al (CN106730246) (“Tingchao”).
Regarding claim 5, Ze Nan discloses the surgical instrument according to claim 1, wherein the driving component comprises a driving spring (compression spring 7); connected at one end to the static component (spring 7 at one end connected to outer tube 5 via the pin 8 that is connected to the tweezer core 2, see Fig. 2), and at the other end to the moving component (the spring 7 at the other end is connected to the front end of region 2, the region is fixed to the front end of rope 9, see Fig. 2). Ze Nan is silent regarding a driving spring being an elastomer. Tingchao teaches a drive part 1260 that is connected 
Regarding claim 6, Ze Nan discloses the surgical instrument according to claim 5, wherein the driving elastomer stops an antitropic movement between the static component and the moving component (compression spring 7 of Ze Nan holds the front end of tweezers closed to prevent movement between the rope 9 and outer tube 5, see “Detailed description of the invention” line 13 of the NPL google patent translation; where the substituted elastomer of Tingchao would perform the same function).
Allowable Subject Matter
Claims 8-15, 32-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teaches or discloses “the driving component comprises a limiting elastomer that is mounted on the moving component” as recited in claim 8 in combination with the limitations of claim 1 and claim 5 from which claim 8 depends.
No prior art of record teaches or discloses “the surgical instrument according to claim 1 further comprising: a scalpel bar having a scalpel head” as recited in claim 11 in combination with the limitations of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771

/WADE MILES/Primary Examiner, Art Unit 3771